This is an appeal from a judgment on a promissory note; the only error really presented being that appellee recovered 30 cents more interest than he was entitled to. No effort was made to correct the error in the amount of the interest when a remittitur was made of an excess in the judgment. The amount is too trivial and insignificant for an appellate court to be devoting its time and attention to it. Withers v. Patterson,27 Tex. 491, 86 Am.Dec. 643.
The judgment was by default on a debt that was evidenced by a promissory note, and the error in the amount of the judgment arose from a credit on the note being overlooked. The motion for new trial was sought on the ground of the excess, and it was promptly cured by a remittitur of all excess except 30 cents. The remittitur was properly allowed, and, if this court desired to reduce the judgment by 30 cents, judgment for costs of appeal would still be rendered against appellant.
The judgment is affirmed.